DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments, see Pg. 8 of Applicant’s Arguments/Remarks, filed 01/31/2022, with respect to the objections to claims 3 & 5 have been fully considered and are persuasive.  The objections of claims 3 & 5 has been withdrawn.
Applicant’s arguments with respect to claims 1 & 7, with respect for an overpressure of 50 Pa, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed  have been fully considered but they are not persuasive. On Pgs. 10-11 it is argued that the “changing of the blow molding parts when switching to a different shape and/or volume of the beverage containers, which is a manufacturing operation that takes a relatively long time, and as such, does not correspond to trouble occurrence recovering method of an aseptic filling machine.” The Office respectfully disagrees. It is noted that a time reference in relationship to a trouble occurrence is not currently claimed, and that what constitutes a “long time” is inherently subjective. Therefore, it is deemed that the time needed to exchange a blow molding operation falls within the limitations of a trouble occurrence.
Applicant's arguments filed  have been fully considered but they are not persuasive. On Pgs. 11-13 it is argued that Geltinger does not specifically teach that an overpressure is kept during a trouble occurrence event since the ventilation regulator is “frozen.” The Office respectfully disagrees. As described by Geltinger in ¶ [0014] – “…However, it would also be possible to permanently have a lower pressure in the clean room of the molding apparatus than at least one adjacent clean room, i.e., even in normal operation.” See further ¶ [0015] – “In this case, there is also a permanent flow of gas medium (eg, sterile air) from the adjacent clean room to the clean room of the molding apparatus during operation. In addition, in the case of blow mold element replacement, at least these pressure ratios are preserved, resulting in prevention of contamination of adjacent clean rooms.” Based on these passages, it is deemed that a permanent overpressure is kept in a trouble non-occurrence chamber in accordance with the claim limitations of claim 1.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Geltinger (JP 2014065301A) in view of Kitano (US 2013/0061557 A1), and in further view of Hayakawa (JP 2015116814A).
Regarding claim 1, Geltinger discloses a trouble recovering method of an aseptic filling machine (See Fig 1, #50) that fills a sterilized content into a sterilized bottle (See at least ¶ [0049] and ¶ [0057]) in an aseptic atmosphere (Fig 1, #82) and seals the bottle with a sterilized sealing member (inherent in the state of the art), the aseptic filling machine having a chamber that shields each portion constituting the aseptic filling machine (See at least Fig 1 and ¶ [0051] describing that the "clean room" #12 is contained within a housing with walls, equivalent to a chamber), wherein:
when a trouble occurs in any of the portions (See at least ¶ [0005], [0009], [0017], [0028], [0052] - [0053], and [0060] - [0062]), an operation of the aseptic filling machine is stopped, and in a state where an internal pressure of a trouble non- occurrence chamber which is the chamber that shields the portion in which the trouble does not occur is made a positive pressure by supply of an aseptic air (See ¶ [0014] – “…However, it would also be possible to permanently have a lower pressure in the clean room of the molding apparatus than at least one adjacent clean room, i.e., even in normal operation.” See further ¶ [0015] – “In this case, there is also a permanent flow of gas medium (e.g., sterile air) from the adjacent clean room to the clean room of the molding apparatus during operation. In addition, in the case of blow mold element replacement, at least these pressure ratios are preserved, resulting in prevention of contamination of adjacent clean rooms.”), a door of a trouble occurrence chamber that shields the portion in which the trouble occurred is opened (Fig 1, #14. See further ¶ [0060]), the trouble is removed and then, the door of the trouble occurrence chamber is closed (See ¶ [0061]) and the inside of the trouble occurrence chamber is sterilized (See ¶ [0062]) and then, the operation of the aseptic filling machine is resumed (See at least ¶ [0053] and [0060] describing that a positive pressure is kept within the clean room {[0053]} to fix a "trouble" {replacement of the blow mold part, [0060]}).
However, it is recognized that an argument could be made that Geltinger does not specifically disclose that the device seals the bottle with a sterilized sealing member.
Kitano teaches a device that seals the bottle with a sterilized sealing member (See at least ¶ [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger to incorporate the teachings of Kitano to include sealing the containers with a sterilized sealing member with the motivation of sealing the filled container in an aseptic manner for discharging from the device, as recognized by Kitano in ¶ [0002].
	However, neither Geltinger nor Kitano specifically teaches that within the chamber of a trouble non-occurrence chamber, a positive pressure of 50 Pa or more is maintained.
	Hayakawa teaches the use of a positive pressure in a trouble non-occurrence chamber (a filling chamber, #41d) at 50 Pa or more (See ¶ [0325] – “Here, assuming that the pressure in the chamber 41d due to the blowing of the sterile air is p3 and the pressures in each of the central portion, the upstream side portion, and the downstream side portion in the cover 87 are p1, p0, and p2, p3> p2> p0. The pressure is adjusted so that the relationship is> p1.  Specifically, for example, p3 is set to 30 to 100 Pa, p2 is set to 10 to 30 Pa, p0 is set to 0 to 10 Pa, and p1 is set to -30 to 0 Pa based on the atmospheric pressure.” Here, the pressure in a filling chamber is kept in the range from 30-100 Pa above atmospheric pressure {“based on atmospheric pressure”}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger in view of Kitano to incorporate the teachings of Hayakawa to include using an overpressure of 50 Pa or more with the motivation that having a high over-pressure would ensure that the filling chamber of Geltinger remains sterile while changing the low molding apparatus, as recognized by Hayakawa in ¶ [0325].

Regarding claim 2, Geltinger further discloses wherein the portion is any of a preform sterilizing portion that sterilizes a preform, a heating portion that heats the preform to a molding temperature, a molding portion that molds the heated preform into a bottle, a bottle sterilizing portion that sterilizes the molded bottle, a filling portion that fills a content into the molded bottle, a sealing member sterilizing portion that sterilizes a sealing member, a sealing portion that seals the bottle filled with the content, and a discharge portion that discharges the sealed bottle (See at least ¶ [0060] that describes that the "trouble" is the replacement of a blow mold element. See further Fig 1, #6).

Regarding claim 3, Geltinger does not specifically teach wherein an opening portion is closed to such a degree that the opening portion is not brought into contact with equipment present at the opening portion of the trouble occurrence chamber and then, the door of the trouble occurrence chamber is opened.
	Kitano teaches wherein an opening portion is closed to such a degree that the opening portion is not brought into contact with equipment present at the opening portion of the trouble occurrence chamber and then, the door of the trouble occurrence chamber is opened (See at least ¶ [0122] describing a shutter {#74} for closing a communication path {#55} between sections of an aseptic filling system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger to incorporate the teachings of Kitano to include a shutter for closing off a communication path between sections of an aseptic filling system with the motivation of preventing contact between the machinery with the unsterilized environment, as recognized by Kitano in ¶ [0122].

Regarding claim 4, Geltinger further discloses wherein the inside of the trouble non-occurrence chamber adjacent to the trouble occurrence chamber is sterilized during a period from start of sterilization of the inside of the trouble occurrence chamber until the operation of the aseptic filling machine is resumed (See at least ¶ [0057] describing a "trouble non-occurrence chamber" {filling device downstream of molding device} kept at a positive pressure compared to the "trouble occurrence chamber" {the clean room #12 of the blow molding part}. See further ¶ [0063] describing an additional post-trouble occurrence sterilization event).

Regarding claim 5, Geltinger discloses wherein CIP (cleaning in place) or SIP (sterilizing in place) of a filling valve is not performed after opening of the door of the trouble occurrence chamber until the operation of the aseptic filling machine is resumed (See at least ¶ [0062] - [0064] that describes that after the "trouble" is resolved {i.e., the blow molding apparatus is changed} there is a sterilization operation that is performed. Further, since there is a continuous sterilization of the filling chamber during the "trouble occurrence," {as recognized in ¶ [0058} it is recognized that there would be a cleaning/sterilization of the filling valves {in the filling device of #80} after the operation is resumed).
In the alternative, if it can be argued that Geltinger does not disclose these features, then it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geltinger such that the filling valve is cleaned or sterilized after the “trouble occurrence chamber” is closed for the purpose of insuring the integrity of the sterilization of the filling chamber. One of ordinary skill in the art would recognize that although an overpressure is kept within the filling chamber (as described in ¶ [0056]), redundancy in the sterilization of such a system is desirable, particularly when dealing with food and beverage products. Further, since the mechanisms already exist to sterilize the filling chamber (as described in ¶ [0058]) such that an additional sterilization step after closing the trouble occurrence chamber would not be outside the scope of one of ordinary skill in the art.

Regarding claim 6, Geltinger discloses a filling station (See Fig 1, #80) with a sterilization mechanism (Fig 1, #84) to clean said filling station (See at least ¶ [0058]).
	However, although Geltinger does not specifically teach that the filling port of the filling valve is closed during the trouble occurrence, it is not outside of the scope of one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger to include the closing of the filling valve during the trouble occurrence in order to prevent contamination of the filling valve. During the trouble occurrence, the clean room (#12) of Geltinger is opened in order to allow for the fixing of said trouble occurrence. This allows for the introduction of contaminants into the system, despite the positive pressure maintained in the system (as recognized by ¶ [0056]). Therefore, one of ordinary skill in the art would recognize the benefit of closing off the filling valves during the trouble occurrence until the system is again closed and fully sterilized.

Regarding claim 7, Geltinger discloses an aseptic filling machine (See Fig 1, #50) that fills a sterilized content into a sterilized bottle (See at least ¶ [0049] and ¶ [0057]) in an aseptic atmosphere (Fig 1, #82) and seals the bottle with a sterilized sealing member (inherent in the state of the art), the aseptic filling machine having a chamber that shields each portion constituting the aseptic filling machine (See at least Fig 1 and ¶ [0051] describing that the "clean room" #12 is contained within a housing with walls, equivalent to a chamber) comprising:
a door that is opened of a trouble occurrence chamber (Fig 1, #14. See further ¶ [0060]) that shields which a trouble occurred and is closed after the trouble is removed (See ¶ [0061]), 
and an aseptic air supplying apparatus that keeps a positive pressure in a trouble non-occurrence chamber which shields a portion in which the trouble does not occur (See ¶ [0014] – “…However, it would also be possible to permanently have a lower pressure in the clean room of the molding apparatus than at least one adjacent clean room, i.e., even in normal operation.” See further ¶ [0015] – “In this case, there is also a permanent flow of gas medium (eg, sterile air) from the adjacent clean room to the clean room of the molding apparatus during operation. In addition, in the case of blow mold element replacement, at least these pressure ratios are preserved, resulting in prevention of contamination of adjacent clean rooms.”).
However, it is recognized that an argument could be made that Geltinger does not specifically disclose that the device seals the bottle with a sterilized sealing member.
Kitano teaches a device that seals the bottle with a sterilized sealing member (See at least ¶ [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger to incorporate the teachings of Kitano to include sealing the containers with a sterilized sealing member with the motivation of sealing the filled container in an aseptic manner for discharging from the device, as recognized by Kitano in ¶ [0002].
However, neither Geltinger nor Kitano specifically teaches that within the chamber of a trouble non-occurrence chamber, a positive pressure of 50 Pa or more is maintained.
	Hayakawa teaches the use of a positive pressure in a trouble non-occurrence chamber (a filling chamber, #41d) at 50 Pa or more (See ¶ [0325] – “Here, assuming that the pressure in the chamber 41d due to the blowing of the sterile air is p3 and the pressures in each of the central portion, the upstream side portion, and the downstream side portion in the cover 87 are p1, p0, and p2, p3> p2> p0. The pressure is adjusted so that the relationship is> p1.  Specifically, for example, p3 is set to 30 to 100 Pa, p2 is set to 10 to 30 Pa, p0 is set to 0 to 10 Pa, and p1 is set to -30 to 0 Pa based on the atmospheric pressure.” Here, the pressure in a filling chamber is kept in the range from 30-100 Pa above atmospheric pressure {“based on atmospheric pressure”}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger in view of Kitano to incorporate the teachings of Hayakawa to include using an overpressure of 50 Pa or more with the motivation that having a high over-pressure would ensure that the filling chamber of Geltinger remains sterile while changing the low molding apparatus, as recognized by Hayakawa in ¶ [0325].

Regarding claim 8, Geltinger does not specifically teach wherein wherein the aseptic filling machine has an opening-portion closing device that, if equipment is present at an opening portion provided in the chamber, closes the opening portion to such a degree that the opening portion is not brought into contact with the equipment, while if the equipment is not present, closes the entire surface of the opening portion.
	Kitano teaches wherein the aseptic filling machine has an opening-portion closing device (#74) that, if equipment is present at an opening portion provided in the chamber, closes the opening portion to such a degree that the opening portion is not brought into contact with the equipment, while if the equipment is not present, closes the entire surface of the opening portion. (See at least ¶ [0122] describing a shutter {#74} for closing a communication path {#55} between sections of an aseptic filling system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger to incorporate the teachings of Kitano to include a shutter for closing off a communication path between sections of an aseptic filling system with the motivation of preventing contact between the machinery with the unsterilized environment, as recognized by Kitano in ¶ [0122].

Regarding claim 9, Geltinger does not specifically teach wherein an opening portion is closed to such a degree that the opening portion is not brought into contact with equipment present at the opening portion of the trouble occurrence chamber and then, the door of the trouble occurrence chamber is opened.
	Kitano teaches wherein an opening portion is closed to such a degree that the opening portion is not brought into contact with equipment present at the opening portion of the trouble occurrence chamber and then, the door of the trouble occurrence chamber is opened (See at least ¶ [0122] describing a shutter {#74} for closing a communication path {#55} between sections of an aseptic filling system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geltinger to incorporate the teachings of Kitano to include a shutter for closing off a communication path between sections of an aseptic filling system with the motivation of preventing contact between the machinery with the unsterilized environment, as recognized by Kitano in ¶ [0122].

Regarding claim 10, Geltinger further discloses wherein the inside of the trouble non-occurrence chamber adjacent to the trouble occurrence chamber is sterilized during a period from start of sterilization of the inside of the trouble occurrence chamber until the operation of the aseptic filling machine is resumed (See at least ¶ [0057] describing a "trouble non-occurrence chamber" {filling device downstream of molding device} kept at a positive pressure compared to the "trouble occurrence chamber" {the clean room #12 of the blow molding part}. See further ¶ [0063] describing an additional post-trouble occurrence sterilization event).

Regarding claim 11, Geltinger further discloses wherein the inside of the trouble non-occurrence chamber adjacent to the trouble occurrence chamber is sterilized during a period from start of sterilization of the inside of the trouble occurrence chamber until the operation of the aseptic filling machine is resumed (See at least ¶ [0057] describing a "trouble non-occurrence chamber" {filling device downstream of molding device} kept at a positive pressure compared to the "trouble occurrence chamber" {the clean room #12 of the blow molding part}. See further ¶ [0063] describing an additional post-trouble occurrence sterilization event).

Regarding claim 12, Geltinger discloses wherein CIP (cleaning in place) or SIP (sterilizing in place) of a filling valve is not performed after opening of the door of the trouble occurrence chamber until the operation of the aseptic filling machine is resumed (See at least ¶ [0062] - [0064] that describes that after the "trouble" is resolved {i.e., the blow molding apparatus is changed} there is a sterilization operation that is performed. Further, since there is a continuous sterilization of the filling chamber during the "trouble occurrence," {as recognized in ¶ [0058} it is recognized that there would be a cleaning/sterilization of the filling valves {in the filling device of #80} after the operation is resumed).
In the alternative, if it can be argued that Geltinger does not disclose these features, then it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geltinger such that the filling valve is cleaned or sterilized after the “trouble occurrence chamber” is closed for the purpose of insuring the integrity of the sterilization of the filling chamber. One of ordinary skill in the art would recognize that although an overpressure is kept within the filling chamber (as described in ¶ [0056]), redundancy in the sterilization of such a system is desirable, particularly when dealing with food and beverage products. Further, since the mechanisms already exist to sterilize the filling chamber (as described in ¶ [0058]) such that an additional sterilization step after closing the trouble occurrence chamber would not be outside the scope of one of ordinary skill in the art.

Regarding claim 13, Geltinger discloses wherein CIP (cleaning in place) or SIP (sterilizing in place) of a filling valve is not performed after opening of the door of the trouble occurrence chamber until the operation of the aseptic filling machine is resumed (See at least ¶ [0062] - [0064] that describes that after the "trouble" is resolved {i.e., the blow molding apparatus is changed} there is a sterilization operation that is performed. Further, since there is a continuous sterilization of the filling chamber during the "trouble occurrence," {as recognized in ¶ [0058} it is recognized that there would be a cleaning/sterilization of the filling valves {in the filling device of #80} after the operation is resumed).
In the alternative, if it can be argued that Geltinger does not disclose these features, then it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geltinger such that the filling valve is cleaned or sterilized after the “trouble occurrence chamber” is closed for the purpose of insuring the integrity of the sterilization of the filling chamber. One of ordinary skill in the art would recognize that although an overpressure is kept within the filling chamber (as described in ¶ [0056]), redundancy in the sterilization of such a system is desirable, particularly when dealing with food and beverage products. Further, since the mechanisms already exist to sterilize the filling chamber (as described in ¶ [0058]) such that an additional sterilization step after closing the trouble occurrence chamber would not be outside the scope of one of ordinary skill in the art.

Regarding claim 14, Geltinger discloses wherein CIP (cleaning in place) or SIP (sterilizing in place) of a filling valve is not performed after opening of the door of the trouble occurrence chamber until the operation of the aseptic filling machine is resumed (See at least ¶ [0062] - [0064] that describes that after the "trouble" is resolved {i.e., the blow molding apparatus is changed} there is a sterilization operation that is performed. Further, since there is a continuous sterilization of the filling chamber during the "trouble occurrence," {as recognized in ¶ [0058} it is recognized that there would be a cleaning/sterilization of the filling valves {in the filling device of #80} after the operation is resumed).
In the alternative, if it can be argued that Geltinger does not disclose these features, then it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Geltinger such that the filling valve is cleaned or sterilized after the “trouble occurrence chamber” is closed for the purpose of insuring the integrity of the sterilization of the filling chamber. One of ordinary skill in the art would recognize that although an overpressure is kept within the filling chamber (as described in ¶ [0056]), redundancy in the sterilization of such a system is desirable, particularly when dealing with food and beverage products. Further, since the mechanisms already exist to sterilize the filling chamber (as described in ¶ [0058]) such that an additional sterilization step after closing the trouble occurrence chamber would not be outside the scope of one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731